Name: Commission Directive 79/700/EEC of 24 July 1979 establishing Community methods of sampling for the official control of pesticide residues in and on fruit and vegetables
 Type: Directive
 Subject Matter: agricultural activity;  health;  deterioration of the environment;  plant product
 Date Published: 1979-08-15

 Avis juridique important|31979L0700Commission Directive 79/700/EEC of 24 July 1979 establishing Community methods of sampling for the official control of pesticide residues in and on fruit and vegetables Official Journal L 207 , 15/08/1979 P. 0026 - 0028 Finnish special edition: Chapter 3 Volume 11 P. 0075 Greek special edition: Chapter 03 Volume 26 P. 0062 Swedish special edition: Chapter 3 Volume 11 P. 0075 Spanish special edition: Chapter 03 Volume 16 P. 0209 Portuguese special edition Chapter 03 Volume 16 P. 0209 COMMISSION DIRECTIVE of 24 July 1979 establishing Community methods of sampling for the official control of pesticide residues in and on fruit and vegetables (79/700/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 6 thereof, Whereas that Directive requires that the official checks provided for therein to ensure compliance with maximum levels for pesticide residues in and on fruit and vegetables shall be carried out according to Community methods of sampling and of qualitative and quantitative analysis; Whereas, as a first stage, methods of sampling should be laid down; Whereas, in formulating these methods, it has been recognized that on account of the variation in size, state and packaging (if any) of fruit and vegetables which are in circulation, the methods will only be practicable if certain operations are sufficiently empirical; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall require that sampling for the checks provided for in Article 6 of Directive 76/895/EEC be carried out in accordance with the methods described in the Annex hereto. Article 2 The Member States shall, not later than 31 December 1980, bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of this Directive. They shall forthwith notify the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 24 July 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 340, 9.12.1976, p. 26. ANNEX METHODS OF SAMPLING 1. PURPOSE AND SCOPE Samples intended for the official control of the levels of pesticide residues in and on fruit and vegetables shall be taken according to the methods described below. Final and laboratory samples thus obtained shall be considered as representative of the lots. Compliance with any maximum levels laid down in accordance with Directive 76/895/EEC shall be established on the basis of the levels determined in the final and laboratory samples. 2. SAMPLING OFFICERS The samples shall be taken by officers authorized for that purpose by the Member States. 3. DEFINITIONS 3.1. Lot An identifiable quantity of goods having characteristics presumed to be uniform. 3.2. Incremental sample A quantity taken from a single place in the lot. 3.3. Aggregate sample The aggregate of incremental samples taken from the same lot. 3.4. Final sample The aggregate sample or a representative part of the aggregate sample obtained from the latter by a process of reduction. 3.5. Laboratory sample Sample intended for the laboratory. A representative portion of the final sample. 4. SAMPLING PROCEDURE 4.1. Material to be sampled Each lot which is to be examined must be sampled separately. 4.2. Precautions to be taken In the course of sampling and preparation of the laboratory samples precautions must be taken to avoid any changes which would affect the residue content, adversely affect the analytical determinations or make the laboratory samples unrepresentative. 4.3. Incremental samples As far as possible these should be taken at various places distributed throughout the lot. Departure from this procedure must be recorded in the record provided for under 5. Goods which are wholly or extensively spoiled are not to be used for sampling. The combined total of the incremental samples must never be less than that required for the laboratory samples as provided for in 4.6. 4.3.1. The minimum number of incremental samples to be taken is given in Table A below. As far as possible the samples should be of similar size. TABLE A >PIC FILE= "T0015069"> 4.3.2. In the case of frozen goods or if the weight of the lot is unknown to the sampling officer or cannot be sufficiently accurately estimated, the minimum number of incremented samples may, by way of derogation from 4.3.1, be determined in accordance with Table B. TABLE B >PIC FILE= "T0015070"> 4.4. Preparation of the aggregate sample The aggregate sample is made up by uniting and mixing the incremental samples. 4.5. Preparation of the final sample The aggregate sample may be used as it stands as the final sample. If the aggregate sample is too large, the final sample may be prepared from it by a suitable method of reduction, for example by quartering, rejecting two diagonally opposite quarters, mixing and requartering the remainder and so on until the size required is reached. In this process, however, individual fruits and vegetables must not be cut or divided. 4.6. Preparation of laboratory samples 4.6.1. As many laboratory samples as required by national rules shall be prepared from the final sample. 4.6.2. For mushrooms and truffles, culinary herbs and capers, each laboratory sample shall weigh at least 0 75 kg. 4.6.3. For other fruit and vegetables, each laboratory sample shall weigh at least 1 kg and shall consist of at least 10 individual fruits or vegetables. However, if the weight of 10 individual fruits or vegetables exceeds 5 kg, the laboratory sample may consist of only five. 5. PACKAGING AND TRANSMISSION OF LABORATORY SAMPLES Each laboratory sample shall be placed in a clean, inert container offering adequate protection from contamination and against damage in transit. The container shall then be labelled and sealed in such a manner that it cannot be opened or the label removed without damaging the seal. As in 4.2, all necessary precautions shall be taken to avoid any change of composition of the laboratory sample which might arise during transportation or storage. A record must be kept of each sampling, permitting each lot to be identified unambiguously and giving the date and place of sampling together with any additional information likely to be of assistance to the analyst.